       Case 6:20-po-00078-HBK Document 8 Filed 03/08/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     TRACY ALAN DAY
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 6:20-po-00078-JDP
12                     Plaintiff,                   JOINT TO RESOLVE THROUGH
                                                    FORFEITURE OF COLLATERAL;
13   vs.                                            MOTION TO RESCIND CVB LATE FEES
14   TRACY ALAN DAY,
15                    Defendant.
16
17          The parties, through their respective counsel, Sean Anderson, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Tracy Alan Day, hereby stipulate and jointly move this
20   Court to waive any outstanding late fees accrued to Mr. Day.
21          Mr. Day appeared in U.S. District Court, Yosemite Valley, on February 9, 2021. On that
22   date the Honorable Helena Barch-Kuchta recalled all warrants and abstracts in Mr. Day’s case.
23   Mr. Day’s initial appearance was continued to March 9, 2021 for the parties to reach a
24   settlement. The parties, having reached a settlement, now move the court to resolve the citation
25   through forfeiture of collateral in the amount of $120.00 plus $30.00 in fees, with 60 days to pay.
26          Because Mr. Day missed his original appearance date, the court assessed a $100.00 fee
27   for non-appearance. At the time of the citation, Mr. Day was under the impression he had been
28   given a warning because the ranger was called away during the traffic stop to deal with an
       Case 6:20-po-00078-HBK Document 8 Filed 03/08/21 Page 2 of 3


 1   emergency. The citation was later mailed to Mr. Day, who was again confused as to its import
 2   believing he had been given a warning. Mr. Day is a long time resident of Mammoth Lakes,
 3   California, and was employed in the hospitality industry. During the COVID-19 shut down he
 4   was laid off, forced to live in his van, and is considering filing for bankruptcy. Mr. Day
 5   apologizes for his delay in appearing, and recognizes the need to timely appear before the court
 6   on all matters. Given Mr. Day’s difficult circumstances, the parties move the court to rescind the
 7   $100.00 fee for non-appearance.
 8
 9                                                Respectfully submitted,
10
                                                  PHILLIP A. TALBERT
11                                                Acting United States Attorney
12   Dated: March 4, 2021                         /s/ Sean Anderson
                                                  SEAN ANDERSON
13                                                Acting Legal Officer
                                                  National Park Service
14                                                Yosemite National Park
15
16                                                HEATHER E. WILLIAMS
                                                  Federal Defender
17
18   Dated: March 4, 2021                         /s/ Benjamin A. Gerson
                                                  BENJAMIN A. GERSON
19                                                Assistant Federal Defender
                                                  Attorney for Defendant
20                                                TRACY ALAN DAY
21
22
23
24
25
26
27
28

       Day – Motion to
       waive late fees                               2
       Case 6:20-po-00078-HBK Document 8 Filed 03/08/21 Page 3 of 3


 1                                               ORDER
 2            Upon review and finding good cause, the Court GRANTS the parties Joint Motion to
 3   Resolve Citation (Doc. No. 7) as follows:
 4      1. Citation 7577563 shall be resolved through forfeiture of collateral in the amount of
 5            $120.00 plus $30.00 in fees. Payment, if not already made, is due within sixty (60) days
 6            of this Order.
 7      2. All late fees and the $100.00 warrant fee assessed in case 6:20-po-00078-HBK are
 8            rescinded.
 9
     IT IS SO ORDERED.
10
11
     Dated:      March 5, 2021
12                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Day – Motion to
       waive late fees                               3
